NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        SEP 9 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

JAIME ERNESTO SOLIS-SOLIS, AKA                  No.    19-72138
Jaime Ernesto Solis,
                                                Agency No. A213-020-392
                Petitioner,

 v.                                             MEMORANDUM*

WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted August 13, 2020**
                                 Pasadena, California

Before: O'SCANNLAIN, CALLAHAN, and COLLINS, Circuit Judges.

      Jaime Ernesto Solis-Solis petitions for review of the Board of Immigration

Appeals’ (BIA’s) order dismissing his appeal and affirming the Immigration

Judge’s (IJ’s) denial of his motion to suppress alienage evidence in his removal

proceedings. We have jurisdiction pursuant to 8 U.S.C. § 1252 and we deny the


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
petition.

      Solis-Solis raises two challenges to the BIA’s order in his petition for

review. First, Solis-Solis argues that the agency’s I-213 document—a form

wherein agents summarize the evidence and their interactions with a suspect—was

not admissible at his removal hearing because it contains contradictions that render

it inherently unreliable. Specifically, the I-213 form states that the vehicle stop

occurred “near” his residence and “[a]t [the] time” that Solis-Solis was observed

leaving the house, whereas Solis-Solis and the driver of the vehicle both testified at

the hearing that the vehicle was stopped more than a mile away and around forty

minutes after they left the residence. Neither the IJ nor the BIA considered these

discrepancies significant enough to render the I-213 inherently unreliable. We

agree. While the descriptions in the I-213 could be clearer, the evidence does not

compel the conclusion that there was a contradiction that rendered the form

inherently unreliable.

      Second, Solis-Solis argues that the evidence resulting from the vehicle stop

should have been suppressed at his hearing because the government lacked

individualized reasonable suspicion to justify the stop. “An officer may make an

investigatory stop if he is aware of specific, articulable facts which, together with

objective and reasonable inferences, form a basis for suspecting that the particular

person detained is engaged in criminal activity.” United States v. Hernandez-


                                           2
Alvarado, 891 F.2d 1414, 1416 (9th Cir. 1989); see also 8 C.F.R. § 287.8(b)(2)

(immigration officer may “briefly detain” a person on “reasonable suspicion” that

he or she “is an alien illegally in the United States”). Here, the agents were

conducting an operation that individually targeted Solis-Solis as a criminal alien,

and stopped the vehicle in which he was a passenger after observing him leave his

residence and following him. Thus, the agents had “specific, articulable” facts

from which their reasonable suspicion for stopping the vehicle may be rationally

deduced. See id. at 1416 (“Permissible deductions or rational inferences must be

grounded in objective facts and be capable of rational explanation . . . .”). Solis-

Solis argues that the agents had not verified that he was indeed the passenger in the

vehicle before it was stopped. However, the agents did not need to know for

certain that the vehicle passenger was Solis-Solis. They only needed to be able to

infer from the facts that there was a reasonable probability that the passenger was

Solis-Solis, and the facts here gave rise to such a probability. See Kansas v.

Glover, 140 S. Ct. 1183, 1187 (2020) (“[T]he level of suspicion the standard

requires is considerably less than proof of wrongdoing by a preponderance of the

evidence, and obviously less than is necessary for probable cause.” (quoting Prado

Navarette v. California, 572 U.S. 393, 397 (2014))).

      The agency did not err by concluding that the I-213 form was not inherently

unreliable and that the government was able to establish reasonable suspicion for


                                          3
the vehicle stop under these circumstances. Solis-Solis’s petition for review is

DENIED.




                                         4